Exhibit 10.1

TERMINATION AND CONSULTING AGREEMENT

This Termination and Consulting Agreement (“Agreement”), dated as of June 16,
2009 (the “Effective Date”), is by and between HealthTronics, Inc., a Georgia
corporation (“HealthTronics”), and Robert A. Yonke (“Yonke”).

RECITALS

WHEREAS, Yonke has served as President of Urology Services of HealthTronics
pursuant to the terms of an Employment Agreement, effective as of April 17, 2008
(as may have been amended, the “Employment Agreement”);

WHEREAS, on the date hereof (the “Termination Date”), Yonke has been
involuntarily terminated from all of his officer, director and employment
positions with HealthTronics and its subsidiaries;

WHEREAS, HealthTronics and Yonke agree that it is in their mutual interests that
the Employment Agreement and their employment relationship be terminated upon
the terms and conditions provided in this Agreement (the “Termination”); and

WHEREAS, HealthTronics desires to engage the service of Yonke as a consultant
and Yonke desires to accept such engagement upon the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. Termination of Employment Agreement and Employment Relationship.
HealthTronics and Yonke hereby terminate the Employment Agreement and agree that
the other shall no longer be bound by, and is hereby released from, any and all
of the terms, obligations and conditions contained in the Employment Agreement
(except as provided in Section 6 hereof); provided, that Yonke shall be entitled
to be paid, based on his current salary, his accrued and unpaid salary through
the Termination Date in accordance with HealthTronics’ regular payroll
practices. Yonke is hereby involuntarily terminated effective as of the
Termination Date from any and all director, manager, employment and officer
positions, relations, and responsibilities that Yonke may hold or claim to hold
with HealthTronics and any of HealthTronics’ subsidiaries and/or affiliates
(collectively, including HealthTronics, the “Affiliated Entities,” and
individually, an “Affiliated Entity”). Yonke agrees that, except as set forth in
the proviso in the first sentence of this Section 1, Yonke irrevocably forfeits
any rights to receive any future compensation for Yonke’s prior performance
(including, without limitation, salary, incentive compensation, stock options
and/or restricted stock awards) that Yonke may have been entitled to receive
under the Employment Agreement.

2. Restricted Stock Awards. HealthTronics and Yonke acknowledge and agree that
(a) Schedule 1 hereto sets forth the outstanding restricted stock awards of
HealthTronics common stock owned by Yonke immediately following the execution of
this Agreement (the “Restricted Stock”) and (b) other than the Restricted Stock,
Yonke forfeits any rights to any

 

1



--------------------------------------------------------------------------------

other, and holds no, options, warrants, convertible securities, restricted stock
awards, phantom or other rights to acquire HealthTronics common stock (other
than Yonke’s right to receive consideration in HealthTronics common stock
pursuant to Sections 1.3 and 1.4 of that certain Stock Purchase Agreement, by
and among Advanced Medical Partners, Inc., HealthTronics, Inc., Litho
Management, Inc., Yonke, and the other sellers party thereto (the “Purchase
Agreement”)). HealthTronics and Yonke agree that the Restricted Stock shall
continue in full force and effect under the terms of the HealthTronics 2004
Equity Incentive Plan and the Restricted Stock Award Agreements (as defined in
Schedule 1 hereto), which such Restricted Stock Award Agreements shall be
amended as follows:

(a) Section 3(a) of each of the Restricted Stock Award Agreements is hereby
amended by adding the following after the reference therein to “Grant Date”:
“(provided, that Grantee’s entering into a consulting relationship with the
Company immediately following any termination of such employment pursuant to the
terms of that certain Termination and Consulting Agreement, dated as of June 16,
2009, by and between the Company and Grantee (the “Consulting Agreement”)) shall
not be a voluntary termination by Grantee under this Section 3(a)”.

(b) Section 3(b) of each of the Restricted Stock Award Agreements is hereby
amended by adding the following after the reference therein to “(or any Parent
or Subsidiary)”: “or continues to have a consulting relationship with the
Company pursuant to a written consulting agreement. The termination of any
Consulting Services Period under a written consulting agreement does not
terminate the consulting relationship between Grantee and the Company”.

(c) Section 3 of each of the Restricted Stock Award Agreements is hereby amended
by adding the following after the last sentence thereof:

“To the extent the restrictions described in Section 2 of this Agreement have
not lapsed with respect to any Restricted Stock on or before July 16, 2010, such
Restricted Stock shall be forfeited by the Grantee and all of the Grantee’s
rights with respect to such stock shall terminate on such date.”

(d) Section 6 of each of the Restricted Stock Award Agreements is hereby amended
by adding the following after the reference therein to “employment”: “or
consulting relationship, or the Consulting Agreement,”.

3. Continuation of Benefits. To the extent Yonke elects continuation coverage
under the HealthTronics’ medical plan as required to be provided under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), HealthTronics shall
reimburse Yonke for expenditures made by Yonke to continue such medical coverage
at the same level of coverage as he elected while an employee of the Company
under such plan as of the Effective Date; provided, that (x) Yonke shall provide
HealthTronics documentation reasonably acceptable to HealthTronics to evidence
such expenditures, and (y) HealthTronics’ obligation to reimburse for such
expenditures shall terminate upon the sooner to occur of (i) the expiration of
the period of

 

2



--------------------------------------------------------------------------------

coverage under the HealthTronics’ medical plan as provided under COBRA, and
(ii) July 16, 2010. In no event shall HealthTronics be responsible for making
payments directly to the provider for the HealthTronics’ medical plan with
respect to COBRA coverage. HealthTronics shall make all such reimbursements to
Yonke promptly following Yonke’s presentation of documentation meeting the above
requirements to HealthTronics evidencing such expenditures. “Promptly” shall
mean within ten (10) business days. To the extent the benefits provided under
this Section 3 are otherwise taxable to Yonke, such benefits, for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (and the
regulations and other guidance issued thereunder) (“Section 409A”) shall be
provided as separate monthly in-kind payments of those benefits, and to the
extent those benefits are subject to and not otherwise excepted from
Section 409A, the provision of the in-kind benefits during one calendar year
shall not affect the in-kind benefits to be provided in any other calendar year.

4. Consulting Services. From the date hereof until July 16, 2010 (such date, the
“Consulting End Date”, and such period, the “Consulting Services Period”), Yonke
shall render consulting services (the “Services”) to the Affiliated Entities as
may reasonably be requested by HealthTronics from time to time, including but
not limited to assisting HealthTronics in managing and evaluating operating
performance of the Urology Services division, assisting HealthTronics in
evaluating strategic opportunities, and assisting HealthTronics in integrating
acquisitions of other companies, businesses or assets. If there is a request for
Services in addition to those described above, whether such additional Services
are reasonable shall be jointly determined by Yonke and the Chief Executive
Officer of HealthTronics. Yonke shall not be required to work more than 40 hours
a week in performing Services, and, notwithstanding anything to the contrary in
this Agreement, the parties intend that the average level of bona fide services
to be provided by Yonke during the Consulting Services Period shall be equal to
or less than 20% of the average level of the bona fide services provided by
Yonke during the 36-month period immediately preceding the Effective Date. Yonke
shall not incur any travel or other expenses in performing the Services unless
approved in advance by the Chief Executive Officer of HealthTronics. Yonke may
engage in other services, employment or occupation during the Consulting
Services Period as long as such services, employment or occupation are not
contrary to the provisions of this Agreement and do not materially interfere
with his duties and obligations hereunder. Yonke shall comply with all
applicable laws in providing Services and shall provide such Services in
accordance with industry standards. HealthTronics may terminate the consulting
relationship at any time upon written notice to Yonke, and in such event (either
such termination or the provision of such notice) the Consulting Services Period
shall expire. HealthTronics shall make all reimbursements to Yonke for business
expenses that are pre-approved as set forth herein promptly following Yonke’s
presentation of documentation to HealthTronics, which such documentation must be
reasonably acceptable to HealthTronics, evidencing such expenditures. The amount
eligible for reimbursement under this Agreement during a taxable year may not
affect expenses eligible for reimbursement in any other taxable year, and the
right to reimbursement under this Agreement is not subject to liquidation or
exchange for another benefit.

5. Payment/Benefits. In consideration for the provision of the Services by
Yonke, HealthTronics will pay Yonke $10,688.00 semimonthly, on the first and
fifteenth day of each month, beginning on July 1, 2009, until the Consulting End
Date. Notwithstanding anything in this Agreement to the contrary, HealthTronics
shall have no obligation to make any payment under this Agreement if Yonke is in
material breach of any provision set forth in Article IV of the Employment
Agreement.

 

3



--------------------------------------------------------------------------------

If Yonke is employed by a new employer (the date of such employment, the “New
Employment Date”) during the Consulting Services Period, then (a) unless
otherwise provided herein, HealthTronics shall pay to Yonke, promptly following
the New Employment Date, an amount equal to the sum of all then remaining unpaid
amounts due under this Section 5 through the Consulting End Date, and (b) the
Consulting Services Period shall expire on the New Employment Date; provided,
that Yonke provides HealthTronics advance written notice of the New Employment
Date. If the Consulting Services Period terminates or expires prior to the
Consulting End Date for any other reason, unless otherwise provided herein,
HealthTronics shall pay to Yonke, promptly following such termination or
expiration date, an amount equal to the sum of all then remaining unpaid amounts
due under this Section 5 through the Consulting End Date. Any payment made in
accordance with this Section 5 shall be treated as a separate payment for
purposes of Section 409A to the extent Section 409A applies to such payments.

6. Restrictive Covenants. Yonke agrees that Section 1.9 and Article IV of the
Employment Agreement shall continue in full force and effect after the date of
this Agreement according to the terms thereof, and any breach of any of the
provisions of such Article IV shall also be deemed a breach of this Agreement.
If a court or arbitration panel finds that Yonke has breached Article IV of the
Employment Agreement, HealthTronics shall be entitled to recover from Yonke (x)
all payments made to Yonke under Section 5 of this Agreement on or after the
date upon which the court or arbitration panel finds that Yonke first breached
Article IV of the Employment Agreement (the “Breach Date”) and (y) a payment
amount equal to the number of shares of Restricted Stock that vested after the
Breach Date multiplied by the closing price per share of HealthTronics common
stock as reported on the Nasdaq market on the date that such stock vested. Yonke
shall pay such amounts to HealthTronics in cash or cashier’s check promptly
following the date such court or arbitration panel makes such finding. This
remedy shall be in addition to any other rights or remedies to which
HealthTronics may be entitled. Yonke acknowledges and agrees that during his
employment with HealthTronics he has received trade secret and other proprietary
and confidential information of the Affiliated Entities. Yonke acknowledges and
agrees (a) that the provisions in Article IV of the Employment Agreement (and
Article V thereof) are enforceable, and (b) not to contest the enforceability of
such provisions. For the avoidance of doubt, (1) this Section 6 will not
prohibit Yonke from defending himself against any breach of contract claims
concerning such Article IV or arguing or presenting evidence to demonstrate that
Yonke is not in violation of or has not violated such Article IV and
(2) notwithstanding subsection (1) above, Yonke agrees not to challenge the
scope of any of the provisions of such Article IV or the geographic limitations
or time limitations set forth therein. The Parties agree and understand that,
for the purposes of the definition of “Non-Competition Period” contained in
Section 4.4 of the Employment Agreement, the “date of termination of Employee’s
employment with Employer” shall be the Termination Date.

7. Confidentiality of Information. Yonke has knowledge of trade secrets and
other Confidential Information of the Affiliated Entities. In addition,
HealthTronics agrees to disclose to Yonke from time to time trade secrets and
other Confidential Information which may be necessary for Yonke to perform under
this Agreement. Unless authorized by the Board of Directors of HealthTronics
(the “Board”) in writing, Yonke shall not directly or indirectly, acting alone
or in conjunction with others, disclose to any person or entity any Confidential
Information. “Confidential Information” shall include all confidential and
proprietary information of the Affiliated Entities, including, without
limitation, all trade, technical or technological secrets, any details of
organization or business affairs, any names of past or present

 

4



--------------------------------------------------------------------------------

customers of any Affiliated Entities, any processes, services, compensation and
other employment practices, research, pricing practices, price lists and
procedures, purchasing, accounting, engineering, manufacturing, production,
operations, organization, finances, marketing, customer lists, blueprints,
product specifications, any other information, method, technique or system, or
any other confidential or proprietary information relating to the business of
any Affiliated Entity. Notwithstanding the foregoing, Confidential Information
shall not be deemed to include any information that (a) is or becomes generally
available to the public (except as a result of any misconduct by Yonke,
including but not limited to Yonke’s breach of this Agreement or any other
confidentiality obligation of Yonke’s) or (b) is or becomes lawfully available
to Yonke on a non-confidential basis from a third party without, to Yonke’s
knowledge, breach by that third party of any obligation of confidence concerning
that Confidential Information. Nothing herein shall prevent disclosure of any
Confidential Information if, upon the advice of counsel, Yonke is legally
compelled to disclose such Confidential Information, provided that Yonke
provides notice of any such compelled disclosure prior to disclosure by Yonke so
that HealthTronics may seek a protective order or confidential treatment.

8. Non-Disparagement. Yonke and HealthTronics hereby covenant and agree that
Yonke and HealthTronics shall, at all times hereafter, refrain from making or
implying any derogatory or negative references, statements or allusions
concerning each other, including (with respect to statements or references by
Yonke) any of the Affiliated Entities, their partners, owners, directors,
managers, officers, agents and employees, or their respective businesses or
business activities, except for statements made under oath in any legal process.

9. Release. Yonke hereby releases and discharges the Affiliated Entities and
their respective partners, members, stockholders, owners, directors, managers,
officers, agents and employees, individually and collectively (the “Yonke
Release”), of and from any and all claims, causes of action, suits, debts,
contracts, agreements, promises, liability, demands, damages, and other expenses
of any nature whatsoever, at law or in equity, known or unknown, fixed or
contingent, contemplated or uncontemplated, whether asserted or assertable,
arising out of any matter whatsoever which has occurred from the beginning of
time up through and including the date hereof. Without limiting the generality
of the foregoing, Yonke hereby acknowledges and agrees that the Yonke Release is
intended to waive and discharge any and all actions, claims, demands and causes
of action arising out of or in any way related to Yonke’s employment by any
Affiliated Entity, including, without limitation: any claim under state or
federal law which provides civil remedies for the enforcement of rights arising
out of the employment relationship, including, without limitation,
discrimination claims such as claims or causes of action under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000 et. seq.; The Civil
Rights Act of 1866, as amended, 42 U.S.C. § 1981; The Civil Rights Act of 1991,
as amended, 42 U.S.C. § 1981a; Age Discrimination in Employment Act, as amended,
29 U.S.C. § 621 et. seq.; Americans With Disabilities Act, as amended, 42 U.S.C.
§ 12101 et. seq.; Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et.
seq.; Employee Retirement Income Security Act, as amended, 29 U.S.C. § 1000 et.
seq.; Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et. seq.;
Texas Labor Code, as amended, § 21.001, et. seq.; as well as any and all claims
for unpaid or withheld wages, relocation allowances or benefits, other benefits,
commissions, stock options, restricted stock awards, bonuses or profit-sharing,
or taxes, excise taxes, penalties or interest owed (or for reimbursement of such
taxes, excise taxes, penalties or

 

5



--------------------------------------------------------------------------------

interest) in connection with any of the aforementioned items of compensation or
benefits or with any payments made under this Agreement, including, without
limitation, excise taxes arising out of failure to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended; as well as any
and all claims for wrongful discharge, breach of contract, breach of fiduciary
duty, promissory estoppel, fraud, breach of any implied covenants, assault,
battery, negligence, defamation, invasion of privacy, slander, or intentional
infliction of emotional distress. The foregoing provisions do not, and should
not be construed so as to, alter, amend or negate the enforceability of this
Agreement, the Purchase Agreement, and the Restricted Stock Award Agreements or
Yonke’s ownership of any HealthTronics stock. The Yonke Release is intended to
be and should be construed as a general, complete and final waiver and release
of all claims. The Yonke Release is being made and executed by Yonke
individually and on behalf of Yonke’s heirs, successors, assigns, agents, and
all persons and entities subrogated to Yonke’s rights or to whom Yonke’s rights
are secondary or derivative.

10. Company’s Right to Inventions. Yonke shall disclose, grant and assign to
HealthTronics for its sole use and benefit any and all discoveries, inventions,
improvements, innovations, technical information and suggestions (including all
data and records relating thereto) that relate to the Affiliated Entities’
business and were developed by Yonke while employed by an Affiliated Entity
(collectively, “Know-how”), including that which Yonke has during the time he
was employed by an Affiliated Entity discovered, invented, authored, conceived,
developed, originated or acquired, whether or not patentable, copyrightable or
reduced to writing. Such Know-how shall be the exclusive property of
HealthTronics. Yonke shall assist HealthTronics, at HealthTronics’ expense, in
obtaining, defending and enforcing HealthTronics’ rights therein.

11. Return of Property. Except as necessary to perform the Services hereunder,
on the date hereof, Yonke agrees to end all further use of, and to immediately
return to HealthTronics, all property of the Affiliated Entities including,
without limitation, any property, assets or equipment furnished by an Affiliated
Entity or created or prepared by Yonke in connection with his employment, either
alone or jointly with others. Without limiting the generality of the foregoing,
except as necessary to perform the Services hereunder, all correspondence,
reports, records, charts, advertising materials and other similar data
pertaining to the business, activities, research and development, intellectual
property or future plans of the Affiliated Entities that have been collected by
or held by (or under the control of) Yonke, including any and all copies or
reproductions thereof, whether in written or electronic form, shall be delivered
immediately to HealthTronics. Except as necessary to perform the Services
hereunder, Yonke shall cease all further use of and access to any systems,
intranets, networks, software, and other information technology of the
Affiliated Entities, whether owned or licensed. All property, assets,
correspondence, reports, records, charts, and other similar data pertaining to
the business activities, research and development, intellectual property or
future plans of the Affiliated Entities that are received, held or collected by
Yonke, including all copies or reproductions thereof, whether in written or
electronic form, during the Consulting Services Period shall be delivered
immediately to HealthTronics without request by it upon the expiration of the
Consulting Services Period.

12. Remedies. Yonke acknowledges and agrees that HealthTronics’ remedies at law
for a breach or threatened breach of any of the provisions of Sections 6, 7, 8
or 10 hereof would be inadequate and, in recognition of this fact, in the event
of a breach or threatened breach by

 

6



--------------------------------------------------------------------------------

Yonke of any of the provisions of Sections 6, 7, 8 or 10 hereof, it is agreed
that, in addition to its remedies at law, HealthTronics shall be entitled to
equitable relief in the form of specific performance, temporary restraining
order, temporary or permanent injunction or any other equitable remedy which may
then be available. HealthTronics acknowledges and agrees that Yonke’s remedies
at law for a breach or threatened breach of any of the provisions of Section 8
hereof would be inadequate and, in recognition of this fact, in the event of a
breach or threatened breach by HealthTronics of any of the provisions of
Section 8 hereof, it is agreed that, in addition to his remedies at law, Yonke
shall be entitled to equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available. Nothing herein contained shall be
construed as prohibiting HealthTronics or Yonke from pursuing any other remedies
available to either of them for such breach or threatened breach.

13. Independent Contractor. Nothing herein contained shall be deemed to create
an agency, joint venture, partnership or franchise relationship between the
parties hereto. Yonke acknowledges that, with respect to the provision of
Services during the Consulting Services Period, he will be an independent
contractor, will not be an agent or employee of any Affiliated Entity, will not
be entitled to any Affiliated Entity employment rights or benefits (except as
expressly provided herein) and will not be authorized to act on behalf of any
Affiliated Entity. Yonke further acknowledges and agrees that, with respect to
the provision of Services during the Consulting Services Period, he waives any
and all rights he has, or may have, against any Affiliated Entity under the
Employee Retirement Income Security Act of 1974. Yonke shall be solely
responsible for any and all tax obligations of Yonke arising from or relating to
Section 5 of this Agreement, including but not limited to, all city, state and
federal income taxes, social security withholding tax and other self employment
tax incurred by Yonke, and, in the event of any determination by the Internal
Revenue Service or any other taxing authority that Yonke is not an independent
contractor of any Affiliated Entity, shall reimburse HealthTronics upon demand
for any withholding taxes that should have been withheld by HealthTronics had he
been an employee of HealthTronics.

14. Miscellaneous.

(a) No Assignment; Binding, Effect. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned (by operation of law or
otherwise) by either party without the prior written consent of the other party
and any attempt to do so will be void. Subject to the preceding sentence, this
Agreement is binding upon, inures to the benefit of and is enforceable by the
parties hereto and their respective successors and assigns.

(b) Amendments. This Agreement cannot be modified or amended except by a written
agreement executed by all parties hereto.

(c) Waiver of Provisions; Remedies Cumulative. Any waiver of any term or
condition of this Agreement must be in writing, and signed by all of the parties
hereto. The waiver of any term or condition hereof shall not be construed as
either a continuing waiver with respect to the term or condition waived, or a
waiver of any other term or condition hereof. No party hereto shall by any act
(except by written instrument pursuant

 

7



--------------------------------------------------------------------------------

to this Section), delay, indulgence, omission or otherwise be deemed to have
waived any right, power, privilege or remedy hereunder or to have acquiesced in
any default in or breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of any party hereto, any
right, power, privilege or remedy hereunder shall operate as a waiver thereof.

(d) Survival. All provisions of this Agreement which by their terms are intended
to survive termination or expiration of this Agreement, including without
limitation, Sections 1, 2, 6, 7, 8, 9, 10, 11, 12, 13, and 14 shall survive such
termination or expiration in accordance with their terms.

(e) Severability; Interpretation. Any provision of this Agreement that is found
in a final judicial determination by a court of competent jurisdiction to be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability (but shall
be construed and given effect to the extent possible), without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE
SUBSTANTIVE LAWS (BUT NOT THE RULES GOVERNING CONFLICTS OF LAWS) OF THE STATE OF
TEXAS.

(g) Counterparts. This Agreement may be executed in several counterparts or with
counterpart signature pages, each of which shall be deemed an original, but such
counterparts shall together constitute but one and the same Agreement.

(h) Notices. Any notice required or permitted to be given under this Agreement
shall be deemed properly given if in writing and personally delivered or mailed
by certified U.S. mail, postage prepaid with return receipt requested, in the
case of notices mailed to Yonke, at the address set forth below or, in the case
of notices to HealthTronics, to its principal office at 9825 Spectrum Drive,
Building 3, Austin, Texas 78717, to the attention of its President.

(i) Entire Agreement. This instrument contains the entire agreement of the
parties relating to the subject matter hereof and supersedes all prior
agreements and arrangements, both written and oral, with respect to the subject
matter hereof.

[Signature page follows]

 

8



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

TERMINATION AND CONSULTING AGREEMENT

IN WITNESS WHEREOF, the parties have executed this Agreement to be effective for
all purposes as of the Effective Date provided above.

 

HEALTHTRONICS:

 

HEALTHTRONICS, INC.

By:   /s/ James S. B. Whittenburg         Name: James S. B. Whittenburg Title:  
President and Chief Executive Officer

 

 

YONKE: /s/ Robert A. Yonke          Robert A. Yonke Address:  

    1775 Southwest Hulen Street

    Burleson, Texas 76028

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 1

Restricted Stock Awards

Restricted stock awards underlying the following agreements (the “Restricted
Stock Award Agreements”): (1) Restricted Stock Award Agreement, dated as of
November 6, 2008, by and between HealthTronics and Yonke (covering 153,161
shares), and (2) Restricted Stock Award Agreement, dated as of November 6, 2008,
by and between HealthTronics and Yonke (covering 82,470 shares).

 

Schedule 1